Plaintiff appeals from an order of the County Court of the County of Suffolk which granted respondent’s motion to dismiss the complaint for lack of prosecution, pursuant to section 181 of the Civil Practice Act and rules 156 and 302 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. Although the action was commenced in 1938, respondent was not added as a party until the entry of an order to such effect on May 15, 1953, and the service of process on him on June 4, 1953. His motion to dismiss was made when, as to him, the action had been pending but a few days. Nolan, P. J., Adel, Wenzel, Beldoek and Murphy, JJ., concur.